DETAILED ACTION
Claims 1-7 and 13-19 are currently pending in this Office action.  Claims 13 and 14 are withdrawn as being directed to a non-elected invention.  Claims 8-12 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/17/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 06/17/2021 have been fully considered but they are not persuasive. 
	Concerning the rejection of claims 1 and 2 under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A machine translation) as evidenced by Gan et al. (US 2013/0224495 A1) and Mulholland, “Introduction to Color Theory,” ANTEC 1997 Plastics: Plastics Saving Planet Earth, Vol. 3: Special Areas, Plastic Engineers, pp. 1-6 (1997) pages 5-7 traverse the rejection on the basis that “Yu does not disclose […] the technical features of forming the micro-folded structure by irradiating light having a wavelength of 300 nm or less which generates the ‘excimer’” or that “the combined teachings of Yu, Gan and Muholland fail to teach or suggest the claimed microfolded-structure, and the surface gloss.”  Pages 6-7 cite to Example 1 and Comparative Example 4 of the specification, where “Comparative Example 4 was not subjected to irradiating with light having a wavelength of 300 nm or less to generate an excimer.”  This is not persuasive because, unlike Comparative Example 4, the coating composition of In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  Here, the claimed irradiating step is a product-by-process limitation.  Yu teaches a substantially similar cured product that is prepared by irradiating under UV light wavelengths, so one of ordinary skill in the art would reasonably expect the resulting composition to possess the claimed surface micro-folded structure and surface gloss.  Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.  As such, claims 1 and 2 remain unpatentable over the cited references even as amended.
Page 8 relies upon the same arguments as above for the 103 rejection of claims 3-7 over Yu as evidenced by Gan further in view of Shibata et al. (US 2014/0247486 A1), as well as for new claims 15-19.  This is unpersuasive for the reasons discussed above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-7 and 15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
	Claim 1 at line 5 recites “wherein the cured produce is manufactured by a resin composition.”  This is indefinite because this is non-standard English.  The metes and bounds of the claim cannot be reasonably ascertained.  For the purposes of the rejections below the above limitation will be interpreted as “wherein the cured produce is manufactured from a resin composition.”
	Claims 2-7 and 15-19 are indefinite by reason of their dependency from claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 2, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A, machine translation) as evidenced by Gan et al. (US 2013/0224495 A1) and Mulholland, “Introduction to Color Theory,” ANTEC 1997 Plastics: Plastics Saving Planet Earth, Vol. 3: Special Areas, Plastic Engineers, pp. 1-6 (1997).
	With respect to claims 1 and 15, Yu at claim 1 discloses a UV curable coating composition comprising in relevant part: a fluoro-modified acrylic monomer, a silicon-modified acrylic oligomer, and a high functionality acrylic oligomer.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. The present claim is defined by “a cured product” rather than the process for its preparation. Nonetheless, the coating composition of Yu is cured by UV crosslinking, which one of ordinary skill in the art would recognize UV light spans a wavelength of about 100 to about 400 nm as evidenced by Gan at [0127]-[0129].
	Yu, however, differs from the present claim because it does not describe the cured product as having a micro-folded structure and a surface gloss value under a 60° gloss condition as claimed.
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	Here, the present specification at [50] explains that “a micro-folded structure may be realized on a surface of the produced cured product” by sequentially irradiating the resin composition three times in different wave lengths to cure the composition. [51] explains that the “first light irradiation step” at a wavelength of 300 nm or less “form wrinkles by shrinking the applied resin composition and/or surface of the cured product” and lowers “a gloss degree of the cured product without use of a matting agent.” Each of the irradiation steps for preparing the cured product are described at [47]-[49] as follows: 
	a first light irradiation step of irradiating a resin composition including an oligomer including silicon 	(Si)-containing functional group; an oligomer including a fluorine (F)-containing functional group; 	and an acrylic oligomer with light having a wavelength of 300 nm or less to activate a resin 	composition;
	a second light irradiation step of irradiating the activated resin composition with light having a 	wavelength of 700 nm or higher to thermally cure the resin composition; and
	a third light irradiation step of irradiating the thermally cured resin composition with light having a 	wavelength of 400 nm or less to optically cure the resin composition.
(emphasis added).
[59] specifies that “light having a wavelength required in each step may be irradiated according to known methods.” [60] explains that the timing for light irradiation “may be a very short time of 1 to 2 seconds.”
	As discussed above, Yu cures its composition by UV curing, which is within the range of about 100 to about 400 nm. The “second irradiation step” described by the present application would be satisfied by briefly exposing the product to white light, like sun or ambient light (having wavelengths of 400 to 700 nm as evidenced by Mulholland at 2), for only 1 or 2 seconds, such as between a first and second irradiation by UV light. The present disclosure does not describe what would constitute “a micro- folded structure.” To the extent that Yu teaches the UV curing its composition, one of ordinary skill in the 
	While Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting cured product to have a micro-folded structure and a surface gloss value under a 60° gloss condition as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 2, Yu at is silent as to a weight change in the cured product subjected to a Taber abrasion resistance test of 400 mg or less under the presently claimed conditions.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433
(CCPA 1977). “Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada,
911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	In this case, Yu teaches a cured product containing a resin composition comprising each of the presently claimed components that is prepared in a substantially similar manner as described by the present disclosure. Thus, while Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting cured product to exhibit a weight change within the claimed range when subjected to a Taber abrasion resistance test as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 16, Yu is silent as to where the first and third light irradiation steps are performed under an inert gas condition where the concentration of oxygen is 10 ppm to 10,000 ppm.
In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. The present claim is defined by “a cured product” rather than the process for its preparation.  Applicant’s Specification, including its Examples and Comparative Examples, do not indicate the criticality of performing the first and third irradiation steps under an inert gas condition with an oxygen concentration of 10 ppm to 10,000 ppm.
	As discussed above, Yu teaches a cured product containing a resin composition comprising each of the presently claimed components that is prepared in a substantially similar manner as described by the present disclosure. Thus, while Yu does not directly disclose, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected to prepare a cured product having a surface structure and the surface gloss as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 17, Yu is silent as to the surface temperature of the resin composition in the second irradiation step.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. The present claim is defined by “a cured product” rather than the process for its preparation.
	Nonetheless, as discussed above, Yu cures its composition by UV curing, which is within the range of about 100 to about 400 nm. The “second irradiation step” described by the present application 
	While Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting cured product to have a micro-folded structure and a surface gloss value under a 60° gloss condition as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 19, Yu is silent as to a fourth irradiation step of irradiating the optically cured resin with alight having a wavelength of 700 nm or higher to thermally cure the resin composition.
	“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). See MPEP 2113. The present claim is defined by “a cured product” rather than the process for its preparation.
	Nonetheless, as discussed above, Yu cures its composition by UV curing, which is within the range of about 100 to about 400 nm. The “fourth irradiation step” described by the present application would be satisfied by briefly exposing the product to white light, like sun or ambient light (having wavelengths of 400 to 700 nm as evidenced by Mulholland at 2), for only 1 or 2 seconds, such as after a 
	While Yu does not directly disclose the surface structure and the surface gloss of the cured product, since each of the claimed components is present and rendered obvious by the teachings of Yu, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the resulting cured product to have a micro-folded structure and a surface gloss value under a 60° gloss condition as claimed. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.

Claims 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (CN 103555156 A, machine translation) as applied to claim 1 above, and further in view of Shibata et al. (US 2014/0247486 A1).
	With respect to claim 3, Yu discloses an acrylic oligomer as claimed, but is silent as the weight average molecular weight of the same.
	Shibata is directed to a laminate having a (meth)acrylic resin base film and a hard coat layer thereon providing scratch resistance. Abstract. The hard coat layer contains a curable compound and inorganic nanoparticles. [0075]. [0078], [0083] teaches that the curable compound is more particularly an acrylic oligomer and has a weight-average molecular weight of 200 to 10000 to provide flexibility, adhesiveness, and scratch resistance.
	Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of the acrylic oligomer with the molecular weight taught by Shibata, it would have been
obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to select an acrylic oligomer with a weight average molecular weight within the claimed range in order to provide flexibility, adhesiveness, and scratch resistance to a coating prepared from the same.
	With respect to claim 4, Yu at claim 1 discloses a resin composition as claimed that contains a “high-functional acrylate monomer” and difunctional monomers, but is silent as to including a monomer species as claimed.

	Given that Yu are both directed to acrylic oligomer-based cured coatings and the advantages of further including a monomer species taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include a monomer as claimed in order to provide better adhesion between the resin composition and its substrate. 	With respect to claim 5, Yu at claim 1 discloses, in relevant part, that the content of high functionality acrylic oligomer is 50 to 65 pbw, silicon-modified acrylic oligomer is 10 to 20 pbw, fluoro- modified acrylic oligomer is 5 to 10 pbw, high functional acrylic monomer is 1 to 20 pbw, and difunctional monomer is 5 to 10 pbw.
	With respect to claim 6, Yu is silent as to inorganic particles having an average diameter as claimed.
	Shibata at [0104] teaches that the average particle diameter of the inorganic nanoparticles is 100 nm or less. It is possible to prevent light scattering, prevent coloration, avoid reduced transmittance, and achieve excellent transparency by using inorganic particles of this size.
	Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of further including an inorganic filler taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an inorganic filler with an average particle diameter as claimed in order to prevent light scattering, prevent coloration, avoid reduced transmittance, and achieve excellent transparency of the coating.
	With respect to claim 7, Yu is silent as to a content of inorganic particles.
	In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Given that Yu and Shibata are both directed to acrylic oligomer-based cured coatings and the advantages of further including an inorganic filler taught by Shibata, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further include an amount of an inorganic filler as claimed in order to achieve the previously mentioned advantages, while ensuring that a particle layer does not form and cause interference unevenness.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768